


DYNEGY INC. EXECUTIVE

CHANGE IN CONTROL SEVERANCE PAY PLAN

(Effective April 3, 2008)

--------------------------------------------------------------------------------




 

 

I.

INTRODUCTION.

                  Dynegy Inc., a Delaware corporation (the “Company”), and its
participating subsidiaries hereby adopt the Dynegy Inc. Executive Change in
Control Severance Pay Plan (the “Plan”). The Plan replaces the Second Supplement
to the Dynegy Inc. Executive Severance Pay Plan, which terminated by its terms
on April 2, 2008, and provides severance benefits to certain eligible employees
whose employment is terminated under certain circumstances during specified
periods before, on or after a Change in Control of the Company.

 

 

II.

DEFINITIONS.


 

 

 

 

                  2.1      Definitions. Where the following words and phrases
appear in the Plan, they shall have the respective meanings set forth below,
unless the context clearly indicates otherwise:

 

 

          (a)      “Board” shall mean the Board of Directors of the Company.

 

 

 

          (b)      “Cause” shall mean (1) for the Chief Executive Officer (A)
refusal to implement or adhere to lawful policies or lawful directives of the
Board; (B) engaging in conduct which is materially injurious (monetarily or
otherwise) to the Employer or any of its subsidiaries (including, without
limitation, misuse of the Employer’s or a subsidiary’s funds or other property);
(C) misconduct or dishonesty directly related to the performance of the Chief
Executive Officer’s duties for the Employer or gross negligence in the
performance of the Chief Executive Officer’s duties for the Employer; (D)
conviction (or entering into a plea bargain admitting criminal guilt) in any
criminal proceeding involving a felony or a crime of moral turpitude; (E) drug
or alcohol abuse; or (F) continued failure to perform the Chief Executive
Officer’s duties which is not cured within ten (10) days after written notice is
provided to the Chief Executive Officer by the Employer, or (2) for all other
Covered Individuals, the Covered Individual (A) has been convicted of a
misdemeanor involving moral turpitude or a felony; (B) has failed to
substantially perform the duties of such Covered Individual to the Employer
(other than such failure resulting from the Covered Individual’s incapacity due
to physical or mental condition) which results in a materially adverse effect
upon the Employer, financial or otherwise; (C) has refused without proper legal
reason to perform the Covered Individual’s duties and responsibilities to the
Employer; or (D) has breached any material corporate policy maintained and
established by the Employer that is applicable to the Covered Individual,
provided such breach results in a materially adverse effect upon the Employer,
financial or otherwise.

 

 

 

          (c)      “Change in Control” shall mean the occurrence of any of the
following events: (1) a merger of the Company with another entity, a
consolidation involving the Company, or the sale of all or substantially all of
the assets or equity interests of the Company to another entity if, in any such
case, (A) the holders of equity securities of the Company immediately prior to
such event do not beneficially own immediately after such event equity
securities of the resulting entity entitled to fifty-one percent (51%) or more
of the votes then eligible to be cast in the election of directors (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such event or (B) the persons who were members of the Board immediately
prior to such event do not constitute at least a

1

--------------------------------------------------------------------------------




 

 

 

 

 

majority of the board of directors of the resulting entity immediately after
such event; (2) the dissolution or liquidation of the Company, but excluding a
reorganization pursuant to chapter 11 of Title 11, U.S. Code, as amended; (3) a
circumstance where any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of fifty percent (50%) or more of
the combined voting power of the outstanding securities of, (A) if the Company
has not engaged in a merger or consolidation, the Company, or (B) if the Company
has engaged in a merger or consolidation, the resulting entity; (4)
circumstances where, as a result of or in connection with, a contested election
of directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board; or (5) the Board (or
the Compensation Committee) adopts a resolution declaring that a Change in
Control has occurred. For purposes of the “Change in Control” definition, (a)
“resulting entity” in the context of an event that is a merger, consolidation or
sale of all or substantially all of the subject assets or equity interests shall
mean the surviving entity (or acquiring entity in the case of an asset or equity
interest sale), unless the surviving entity (or acquiring entity in the case of
an asset sale) is a subsidiary of another entity and the holders of common stock
of the Company receive capital stock of such other entity in such transaction or
event, in which event the resulting entity shall be such other entity, and (b)
subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Company” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.

 

 

 

          (d)      “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

 

 

          (e)      “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

 

 

          (f)      “Company” shall mean Dynegy Inc., a Delaware corporation, and
any successor thereto.

 

 

 

          (g)      “Compensation” shall mean, with respect to each Covered
Individual. the sum of the following:


 

 

 

 

 

 

          (1)          the greater of such Covered Individual’s annual base
salary at the rate in effect (A) immediately prior to the Change in Control, (B)
sixty (60) days prior to the date of such Covered Individual’s Involuntary
Termination, or (C) the date of such Covered Individual’s Involuntary
Termination; and

 

 

 

 

 

          (2)          the greater of such Covered Individual’s target annual
bonus under any applicable Short Term Incentive Compensation Plan or Arrangement
for (A) the fiscal year in which the Change in Control occurs, (B) any fiscal
year beginning after the fiscal year in which the Change in Control occurs and
before the fiscal year in which such Covered Individual’s Involuntary
Termination occurs, or (C) the fiscal year in which such Covered Individuals
Involuntary Termination occurs.

2

--------------------------------------------------------------------------------




 

 

 

 

          (h)      “Compensation Committee” shall mean the Compensation and
Human Resources Committee of the Board unless and until the Board designates
another committee of the Board to serve in such capacity.

 

 

 

          (i)      “Continuation Coverage Period” shall mean (1) with respect to
a Level One Covered Individual (as defined in Section 2.1(j)), thirty-six (36)
months, (2) with respect to a Level Two Covered Individual (as defined in
Section 2.1(j)), thirty (30) months, (3) with respect to a Level Three Covered
Individual (as defined in Section 2.1(j)), twenty-four (24) months, (4) with
respect to a Level Four Covered Individual (as defined in Section 2.1(j),
eighteen (18) months, and (5) with respect to a Level Five Covered Individual
(as defined in Section 2.1(j)), twelve (12) months.

 

 

 

          (j)      “Covered Individual” shall mean each individual who receives
a level of compensation from an Employer based upon one of the following
positions(1) the Chief Executive Officer or Chief Operating Officer (or other
comparable position as designated by the Compensation Committee) (a “Level One
Covered Individual”), (2) an Executive Vice President or any member of the
Executive Management Team (a “Level Two Covered Individual”), (3) a Senior Vice
President other than a member of the Executive Management Team (a “Level Three
Covered Individual”), (4) a Vice President, or any other individual (other than
a Level One Covered Individual, a Level Two Covered Individual, a Level Three
Covered Individual or a member of the Executive Management Team) who receives
compensation based upon a level above Managing Director (a “Level Four Covered
Individual”), or (5) a Managing Director other than a member of the Executive
Management Team (a “Level Five Covered Individual”); provided, however, Covered
Individual shall not mean an individual who is hired by an Employer on or after
the effective date of the particular Change in Control.

 

 

 

          (k)      “Disability” shall mean that the Covered Individual is
determined under the long-term disability plan sponsored by the Company that
covers the Covered Individual to have a disability that entitles him or her to
benefits under that plan.

 

 

 

          (l)      “Effective Date” shall mean April 3, 2008; provided, that if
a subsidiary subsequently adopts the Plan, the Effective Date for such
subsidiary and its eligible employees who are Covered Individuals shall be the
date specified in the document by which the subsidiary adopts the Plan.

 

 

 

          (m)      “Employer” shall mean the Company and each of its
subsidiaries (and any successors) that participate in the Plan. The
participating subsidiaries are listed on Attachment A to the Plan.

 

 

 

 

 

          (n)      “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

 

 

 

 

 

 

          (o)      “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

3

--------------------------------------------------------------------------------




 

 

 

 

 

          (p)      “Executive Management Team” shall mean the Chief Executive
Officer and his or her direct reports, together with any such additional
officers who are named to the Executive Management Team by the Chief Executive
Officer.

 

 

 

          (q)      “Good Reason” shall mean the occurrence, without the Covered
Individual’s express written consent, within sixty (60) days before the date
upon which a Change in Control occurs or within two years thereafter, of any one
or more of the following:

 

 

 

 

          (1)     a material reduction in the nature or scope of a Covered
Individual’s authorities or duties from those applicable to such Covered
Individual immediately prior to the date on which a Change in Control occurs;

 

 

 

 

 

 

          (2)     a material diminution in a Covered Individual’s total
compensation which includes his or her annual base salary and target
opportunities and awards under any applicable Short Term Incentive Compensation
Plan or Arrangement and under any applicable Long Term Incentive Compensation
Plan or Arrangement; or

 

 

 

 

 

 

          (3)     a change in the location of a Covered Individual’s principal
place of employment by fifty (50) miles or more from the location where he or
she was principally employed.

 

 

 

 

 

          (r)      “Involuntary Termination” shall mean any termination of a
Covered Individual’s employment with the Employer which:

 

 

 

 

 

 

 

 

          (1)     does not result from a voluntary resignation by such Covered
Individual (other than a resignation pursuant to clause (2) of this Section
2.1(r); or

 

 

 

 

 

 

          (2)     results from a Termination for Good Reason by such Covered
Individual;

 

 

 

 

 

provided, however, that the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of such Covered
Individual’s death or Disability.

 

 

 

 

 

          (s)      “Long Term Incentive Compensation Plan or Arrangement” shall
mean any of the Employer’s long term incentive compensation plans in existence
on the Effective Date or any additional or successor plans, including, but not
limited to, the Dynegy Inc. 2000 Long Term Incentive Plan and the Dynegy Inc.
2002 Long Term Incentive Plan.

 

 

 

 

 

          (t)      “Notice of Termination for Good Reason” shall mean a notice
from a Covered Individual to the Company that shall indicate the specific
termination provision or provisions of the Plan relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason. The failure of a Covered Individual to set forth in
the Notice of Termination for Good Reason any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right hereunder or
preclude asserting such fact or circumstance in enforcing his or her

4

--------------------------------------------------------------------------------




 

 

 

 

 

rights hereunder. The Notice of Termination for Good Reason shall provide for a
date of termination not less than thirty (30) nor more than sixty (60) days
after the date such Notice of Termination for Good Reason is delivered to and
acknowledged by the General Counsel of the Company.

 

 

 

 

 

          (u)      “Plan” shall mean the Dynegy Inc. Executive Change in Control
Severance Pay Plan, as amended from time to time.

 

 

 

          (v)      “Plan Administrator” shall mean the Dynegy Inc. Benefit Plans
Committee; provided, however, that with respect to all periods occurring from
and after the date upon which a Change in Control occurs, the Plan Administrator
shall be the independent third party, as provided in Section 4.6.

 

 

 

          (w)      “Plan Year” shall mean the twelve-month period beginning each
January 1st.

 

 

 

          (x)      “Severance Amount Percentage” shall mean (1) with respect to
a Level One Covered Individual, two hundred ninety-nine percent (299%), (2) with
respect to a Level Two Covered Individual, two hundred fifty percent (250%), (3)
with respect to a Level Three Covered Individual, two hundred percent (200%),
(4) with respect to a Level Four Covered Individual, one hundred fifty percent
(150%), and (5) with respect to a Level Five Covered Individual, one hundred
percent (100%).

 

 

 

          (y)      “Short Term Incentive Compensation Plan or Arrangement” shall
mean any of the Employer’s short term annual bonus plans in existence on the
Effective Date or any additional or successor plans, including, but not limited
to, the Dynegy Inc. Incentive Compensation Plan.

 

 

 

 

 

          (z)      “Specified Employee” shall mean a Covered Individual who is a
specified employee within the meaning of Treasury Regulation Section
1.409A-1(i).

 

 

 

 

 

          (aa)    “Specified Employee Effective Date” shall mean the April 1st
next following a Specified Employee Identification Date.

 

 

 

          (bb)    “Specified Employee Identification Date” shall mean December
31st of each Plan Year.

 

 

 

          (cc)    “Termination For Good Reason” means a resignation of
employment by the Covered Individual by a written Notice of Termination for Good
Reason given to the General Counsel of the Company within ninety (90) days after
the occurrence of the Good Reason event, unless such circumstances are
substantially corrected prior to the date of termination specified in the Notice
of Termination for Good Reason.

 

 

 

          (dd)    “Vice President of Human Resources” means the individual who,
at the time in question, holds a title of Vice President or above and/or is the
highest ranking officer in the Human Resources Department of the Company.

5

--------------------------------------------------------------------------------




 

 

 

III.

SEVERANCE BENEFITS.

 

 

 

                  3.1      Severance Benefits. Subject to the terms and
condition hereof, if the employment by the Employer or a successor thereto of a
Covered Individual shall be subject to an Involuntary Termination occurring (1)
in connection with, but in no event earlier than 60 days prior to, a Change in
Control, or (2) on or within two (2) years after the date upon which a Change in
Control occurs, then that Covered Individual shall be entitled to receive the
following severance benefits (subject to any deductions and other conditions
otherwise described herein):

 

 

          (a)     a lump sum cash payment in an amount equal to the Covered
Individual’s Severance Amount Percentage multiplied by his or her Compensation;

 

 

 

          (b)     a lump sum cash payment in an amount equal to (1) (A) the
aggregate annual target opportunity under all applicable Short Term Incentive
Compensation Plans or Arrangements that could have been earned by such Covered
Individual for the fiscal year of the Company during which such Involuntary
Termination occurs (determined as if all applicable goals and targets had been
satisfied in full), multiplied by (B) a fraction, the numerator of which is the
number of days during the period beginning on the first day of such fiscal year
and ending on the date of such Involuntary Termination, and the denominator of
which is three hundred sixty-five (365), and (2) the aggregate annual target
opportunity under all applicable Short Term Incentive Compensation Plans or
Arrangements earned by the Covered Individual but not yet paid for the prior
fiscal year of the Company;

 

 

 

          (c)      such Covered Individual and those of his or her dependents
(including his or her spouse) who were covered under the medical, dental and
life insurance benefit plans maintained by the Employer on the day prior to the
Involuntary Termination shall continue to be covered under such plans throughout
the Covered Individual’s Continuation Coverage Period beginning on the date of
the Involuntary Termination at a cost to the Covered Individual that is no
greater than the lesser of (1) the cost of the coverage paid by the Covered
Individual immediately prior to the Involuntary Termination or (2) the cost of
the coverage paid by the Covered Individual immediately prior to the Change in
Control; provided, however, that (A) the benefits and terms of each such
coverage shall be no less favorable in the aggregate than that provided to such
Covered Individual and his covered dependents immediately prior to the Change in
Control and (B) coverage under a particular medical, dental or life insurance
benefit plan shall end immediately upon the Covered Individual’s obtaining of
new employment and eligibility for coverage under a similar welfare benefit plan
maintained by the Covered Individual’s new employer (with such Covered
Individual being obligated hereunder to accept the new coverage and promptly
report such new coverage to the Company or its successor); provided, further,
that to the extent the Covered Individual’s participation in the Company’s group
health care plan during his or her Continuation Coverage Severance Period
exceeds his or her COBRA continuation coverage period, the Covered Individual
will be required to pay the then current COBRA premium for his or her elected
coverage and will receive a reimbursement amount from the Company, as taxable
income, equal to the difference between the required COBRA premium paid by the
Covered Individual and the cost for such coverage as provided pursuant to this
Subsection (c), for each month of such participation following the expiration of
such

6

--------------------------------------------------------------------------------




 

 

 

COBRA continuation coverage period. Nothing herein shall be deemed to adversely
affect in any way the additional rights, after consideration of this extension
period of such Covered Individual and his or her eligible dependents to health
care continuation coverage as required pursuant to Part 6 of Title I of ERISA,
except that the period of such health care continuation coverage under the
Company’s group health care plan shall be reduced by the period of time the
Covered Individual receives coverage during his or her Continuation Coverage
Period, as provided under the terms of the Plan. In any event, any amount paid
to a Covered Individual for reimbursement of any portion of group health care
plan premiums, as provided in this Subsection 3.1(c), will be paid to the
Covered Individual not later than the last day of the calendar year following
the year in which the Covered Individual incurs such expense; and

 

 

 

          (d)     outplacement services and benefits at least equivalent to
those that would have been provided to such Covered Individual under the
programs maintained by the Employer immediately prior to the Change in Control
had such Covered Individual’s employment been Involuntarily Terminated
immediately prior to the Change in Control, but in no event beyond the end of
the second calendar year following the calendar year in which the Covered
Individual terminated employment. The Company will pay such outplacement
assistance benefits directly to an outplacement assistance provider mutually
agreed upon by the eligible Covered Individual and the Plan Administrator. The
value of such outplacement services will not be paid to the eligible Covered
Individual. The Company may, in its sole discretion, provide outplacement
assistance benefits to an eligible Covered Individual prior to the eligible
Covered Individual’s execution of the Release (as defined in the following
paragraph) or the expiration of any revocation period described in the Release.
If an eligible Covered Individual is provided such outplacement assistance
benefits prior to execution of the Release or the expiration of any such
revocation period, then, after execution of the Release and the expiration of
such revocation period, the eligible Covered Individual will not be entitled to
outplacement assistance benefits in excess of those that the Plan Administrator
had determined would be provided to the eligible Covered Individual. If an
eligible Covered Individual fails to execute the Release within the specified
period or revokes the Release before the revocation period expires, any
outplacement assistance benefits will cease.

                  In order to receive severance benefits under the Plan, the
Covered Individual must execute an Agreement and Release (the “Release”) in the
form customarily provided by the Company acknowledging his or her agreement to
the terms and conditions of this Plan, including but not limited to Sections
3.2, 3.3 and 3.4, the receipt of the severance payment and other benefits and
releasing the Company, Employers, and other persons and entities designated by
the Company or the Employers from any liability arising from his or her
employment or termination. The Release shall be furnished to the Covered
Individual as soon as practical after the date on which the Company or the
Covered Individual receives the notice of termination, but in no event later
than the latest date that will insure that the applicable revocation period for
the Release will expire not later than March 1 of the year following the year in
which the Covered Individual’s employment is terminated.

                  The severance pay provided in Subsections 3.1(a) and (b) will
be paid to the eligible Covered Individual in one lump sum within fourteen (14)
days after the Covered Individual executes the Release and the expiration of any
revocation period described in the Release in

7

--------------------------------------------------------------------------------




accordance with the terms and conditions of the Plan but no later than March
15th of the calendar year following the year of the Covered Individual’s
termination. All severance pay benefits will be subject to withholding for
applicable employment and income taxes. The Covered Individual is responsible
for informing the Plan Administrator of any change in the Covered Individual’s
mailing address by written letter delivered to the Vice President of Human
Resources until the Covered Individual’s severance benefits have been paid in
full.

                  In the event that a Covered Individual dies after the
termination of his or her employment and before having received the full amount
of the severance benefits for which he or she was qualified, benefits provided
by the Plan will be paid to the legal representative of the Covered Individual’s
estate unless the Covered Individual notifies the Plan Administrator in writing
that he or she specifically designates a different beneficiary. Benefits will be
paid as soon as practicable after receipt of notice of proof of such death;
provided, however, that if the Covered Individual had not signed the Release
prior to his or her death, then a condition to the receipt of benefits will be
the execution of the Release by the executor or other authorized representative
of the Covered Individual’s estate.

                  Each of the payments of severance, continued medical and
outplacement benefits stated above are designated as separate payments for
purposes of the short-term deferral rules under Treasury Regulation Section
1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), the
exemption for medical expense reimbursements under Treasury Regulation Section
1.409A-1(b)(9)(v)(B) and the exemption for in-kind benefits under Treasury
Regulation Section 1.409A-1(b)(9)(v)(C). As a result, (1) payments that are made
on or before the 15th day of the third month of the calendar year following the
applicable year of termination, and (2) any additional payments that are made on
or before the last day of the second calendar year following the year of the
Covered Individual’s termination and do not exceed the lesser of two times the
Covered Individual’s base salary in the year prior to his or her termination or
two times the limit under Code Section 401(a)(17) then in effect, are exempt
from the requirements of Code Section 409A.

                  Notwithstanding any provision in the Plan to the contrary,
severance benefits, in excess of those described in the preceding paragraph or
that are otherwise subject to the six (6)-month payment delay requirements of
Code Section 409A, to a Specified Employee, shall not commence until at least
six (6) months after the date the Specified Employee terminates employment.
Whether a Covered Individual is a Specified Employee shall be determined
annually by the Plan Administrator, as of each Specified Employee Identification
Date. Any Covered Individual so identified shall be a Specified Employee for the
entire twelve (12)-month period beginning on the following Specified Employee
Effective Date. To the extent the payments to be made during the first six
(6)-month period following a Specified Employee’s termination of employment
exceed such exempt amounts described in the preceding paragraph or are otherwise
subject to the six (6)-month payment delay requirements of Code Section 409A,
those payments shall be withheld and the amount of the payments withheld will be
paid in a lump sum, without interest, during the seventh month after
termination.

                  The amount of severance pay received under the Plan shall be
reduced by any amounts the Covered Individual owes to the Employer at the time
the severance pay is paid; provided, however, to the extent the amount of
severance pay is not exempt from Code Section 409A, then amounts may only be
offset for such non-exempt severance pay where the amount does not

8

--------------------------------------------------------------------------------




exceed $5,000 in any Plan Year, the debt is incurred in the ordinary course of
the Covered Individual’s employment relationship, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Covered Individual. The determination of what amounts are
owed by the Covered Individual will be made in the sole discretion of the Plan
Administrator. Any such offset to the severance amount for which the Covered
Individual is eligible will be made in conformance with applicable state law
that is not otherwise preempted by ERISA.

                  3.2     Mitigation: Benefits Under Employment Agreement.
Except as provided in Section 3.1(c), a Covered Individual shall not be required
to mitigate the amount of any payment or benefit provided for in this Article
III by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Article III be reduced by any
compensation or benefit earned by the Covered Individual as the result of
employment by another employer or by retirement benefits. The benefits under the
Plan are in addition to any other benefits to which a Covered Individual is
otherwise entitled; provided, however, that (a) the benefits under the Plan are
not intended to duplicate the benefits to which Covered Individual is entitled
under an employment agreement or a severance agreement between such Covered
Individual and the Employer, and if a Covered Individual is entitled to a
severance payment under such agreement, then the Covered Individual shall not be
entitled to benefits under the Plan, and (b) a Covered Individual who is
entitled to receive benefits under the Plan shall not be eligible to receive any
other benefits under any other severance plan, any other supplement thereto, or
any other severance arrangement maintained by the Employer or any of its
affiliates.

                  3.3     Confidential/Nondisparagement/Nonsolicitation. For
purposes of this Section 3.3, the term “Company” shall refer to the Company and
its subsidiaries.

 

 

 

          (a)     Covered Individuals have access to certain information
concerning the Company that is confidential and proprietary and constitutes
valuable and unique property of the Company. By accepting severance benefits
under the Plan, the Covered Individual agrees that he or she will not, at any
time after his or her employment terminates, disclose to others, use, copy, or
permit to be copied, except pursuant to his or her duties on behalf of the
Company or its successors, assigns, or nominees, any “Confidential Information”
(defined below) of the Company (whether or not developed by the Covered
Individual) without the prior written consent of the General Counsel of the
Company.

 

 

 

          By accepting severance benefits under the Plan, the Covered Individual
understands and agrees that all “Records” (defined below) also constitute
Confidential Information of the Company and that the Covered Individual’s
obligations continue at all times after his or her employment. These records do
not become any less confidential or proprietary to the Company because the
Covered Individual may commit some of it to memory or because the Covered
Individual may otherwise maintain it outside of the Company’s offices.

 

 

 

          By accepting severance benefits under the Plan, the Covered Individual
agrees that he or she will never take any Company property for the Covered
Individual’s own use or benefit. On or before the date of the Covered
Individual’s Involuntary Termination, the Covered Individual will deliver to the
Company, as determined

9

--------------------------------------------------------------------------------




 

 

 

appropriate by the Company, all correspondence, memoranda, notes, Records,
client lists, computer systems, programs, or other documents and all copies
thereof made, composed or received by the Covered Individual, solely or jointly
with others, and which are in the Covered Individual’s possession, custody, or
control at such date and which are related in any manner to the past, present,
or anticipated business of the Company.

 

 

 

          “Confidential Information” includes but is not limited to, any
formula, pattern, compilation, program, device, method, technique, or process,
that: (1) derives independent economic value, actual or potential, from not
being generally known in the public or to other persons who can obtain economic
value from its disclosure or use, and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. “Confidential
Information” also includes any information or knowledge pertaining to the
operation of the Company’s business that is not generally available to the
public and maintained as confidential by the Company, including but not limited
to the Company’s trade secrets; Records; plans; strategies; potential
acquisitions; costs; prices; systems for buying, selling and/or trading natural
gas, coal and electricity (or other similar commodities); client lists; pricing
policies; financial information; the names of and pertinent information
regarding suppliers; computer programs; policy or procedure manuals; training
and recruiting procedures; accounting procedures; the status and content of the
Company’s contracts with its suppliers or clients; and servicing methods and
techniques at any time used, developed, or investigated by the Company before or
during the Covered Individual’s tenure of employment. By accepting severance
benefits under the Plan, the Covered Individual further agrees to maintain in
confidence any confidential information of third parties received as a result of
the Covered Individual’s employment and duties with the Company.

 

 

 

          “Records” include, but are not limited to, original, duplicated,
computerized, memorized, handwritten or any other form of information, whether
contained in materials provided to the Covered Individual by the Company, or by
any institution acquired by the Company, or compiled by the Covered Individual
in any form or manner including information in documents or electronic devices,
such as software, flow charts, graphs, spreadsheets, resource materials, video
tapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other device.

 

 

 

          These are examples of the types of information the Company considers
Confidential Information. All of this information is important because, among
other things, it is unknown to the Company’s competitors, thus they are unable
to use it to compete with the Company. Accordingly, this information creates a
competitive advantage for the Company and is economically valuable.

 

 

 

          (b)     Neither any Covered Individual nor the Company shall make or
authorize any public statement, oral or written, disparaging the other in their
respective business interests and affairs. Notwithstanding the foregoing,
neither party shall be (1) required to make any statement which it or he or she
believes to be false or inaccurate, or (2) restricted in connection with any
litigation, arbitration or similar proceeding or with respect to a response to
any subpoena or other legal process.

10

--------------------------------------------------------------------------------




 

 

 

          (c)     By accepting severance benefits under the Plan, the Covered
Individual agrees that for a period of twenty-four (24) months after his
Involuntary Termination, the Covered Individual shall not solicit, raid, entice,
encourage or induce any person who at the time of such Involuntary Termination
was an employee of the Company, to become employed by any person, firm or
corporation, and the Covered Individual shall not approach any such employee for
such purpose or authorize or knowingly approve the taking of such actions by any
other person, firm or corporation or assist any such person, firm or corporation
in taking such action.

 

 

 

          (d)     By accepting severance benefits under the Plan, the Covered
Individual agrees that the foregoing restrictions contain reasonable limitations
as to the time and scope of activity to be restrained and that these
restrictions do not impose any greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company, including
but not limited to, the protection of Confidential Information. The Covered
Individual also agrees that the general public shall not be harmed by
enforcement of this Section 3.3. Recognizing the irreparable nature of the
injury that could be caused by the Covered Individual’s breach of the
requirements and agreements contained in this Section 3.3 and that money damages
would be inadequate compensation to the Company, the Covered Individual agrees
that any breach of the requirements and agreements contained in this Section 3.3
by the Covered Individual should be the proper subject for immediate injunctive
relief, specific performance and other equitable relief to the Company. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from the Covered Individual. Each Covered
Individual further agrees to communicate the contents of this Section 3.3 to any
prospective employer or associate.

                  3.4    No Benefits for Improper Conduct. Anything to the
contrary herein notwithstanding, a Covered Individual who has engaged in conduct
described in Section 2.1(b), whether or not such conduct resulted in a
termination for Cause, shall not be entitled to receive benefits under the Plan.
If the Plan Administrator determines that a Covered Individual engaged in
conduct described in Section 2.1(b), the Plan Administrator shall be entitled to
recover, in any manner the Plan Administrator in its discretion deems necessary
or appropriate for such recovery, from such Covered Individual any payment or
benefit provided pursuant to this Article III and any and all expenses
incidental to or necessary for such recovery.

                  3.5    Effect of the Plan on other Company Benefits. A Covered
Individual eligible for benefits under the Plan may be eligible to continue
participation in certain other Company benefits and/or benefit plans. However,
continuation in various Company plans is subject to the terms and conditions of
the applicable plan documents or insurance contracts in effect on the date of
the Covered Individual’s termination. A Covered Individual’s rights under the
other plans, documents or insurance contracts are not affected by his or her
decision to participate or to not participate in the Plan. The severance
benefits provided under the Plan shall be in lieu of the severance benefits, if
any, that would otherwise be provided under the Dynegy Inc. Executive Severance
Pay Plan or any other Company severance plan or agreement upon such termination.

11

--------------------------------------------------------------------------------




 

 

IV.

GENERAL PROVISIONS.

                  4.1     Termination Status. For purposes of severance benefits
under the Plan that are exempt from the provisions of Code Section 409A, an
eligible Covered Individual shall terminate employment on the date he or she
ceases to be categorized as an employee on the payroll system of the Employer.
For purposes of severance benefits under the Plan that are not exempt from the
provisions of Code Section 409A, an eligible Covered Individual shall terminate
employment on the date he or she ceases to perform services for the Employer, or
such services decrease to a level that is 50 percent or less of the average
level of services performed by the eligible Covered Individual over the
immediately preceding 36-month period. The last day of an eligible Covered
Individual’s active employment with the Employer shall be considered such
Covered Individual’s termination date for purposes of the Employer’s employee
benefit plans, unless provided otherwise pursuant to such plan. For purposes of
a Covered Individual’s eligibility for continued health benefits under COBRA,
the COBRA eligibility period shall run from the Covered Individual’s termination
date.

                  4.2     Other Participating Employers. The provisions of the
Plan shall be applicable with respect to each Employer separately, and amounts
payable hereunder shall be paid solely by the Employer which employs the
particular Covered Individual; provided, however, that the determination of
whether a Change in Control has occurred shall be made based solely on the
application of that term to the Company.

                  4.3     Amendment and Termination.

 

 

 

          (a)     The Plan may be amended, terminated or discontinued by the
Board (or the Compensation Committee of the Board) in whole or in part, at any
time and from time to time; provided, however, that the Plan may not be amended,
terminated or discontinued (1) in any respect or at any time during the two-year
period following a Change in Control (except for an amendment to the
administrative provisions of the Plan that is considered by counsel to be
required pursuant to applicable law) or, (2) to reduce the potential benefits
provided under the Plan or to adversely (from the perspective of employees of
the Employer) modify the classification of individuals who will qualify as
Covered Individuals during the period beginning on the date that the Board first
considers a transaction that could result in a Change in Control and ending on
the date such potential transaction is abandoned by the Company and any other
parties thereto or has been consummated and resulted in a Change in Control (a
“Potential Transaction Period”). Further, the Employer shall not take any action
either during a Potential Transaction Period or on or after the date upon which
a Change in Control occurs that would cause an individual who is, or who would
otherwise be, a Covered Individual, to lose eligibility under the Plan. The Plan
shall automatically terminate two (2) years after the occurrence of a Change in
Control; provided, however, that if prior to such termination date, a Covered
Individual has terminated employment with the Employer as a result of an
Involuntary Termination or has been subject to a Good Reason event, then the
Plan shall remain in effect with respect to such Covered Individual in
accordance with its terms. In addition, the termination of the Plan shall not
terminate the obligations of the Employer and Covered Individuals under Sections
3.3, 4.5, 4.6 and 4.8.

12

--------------------------------------------------------------------------------




 

 

 

           (b)     For purposes of this Section 4.3, the termination of an
Employer’s participation in the Plan shall be deemed to be an amendment to the
Plan, but the commencement of participation by an Employer in the Plan shall not
be considered an amendment to the Plan. In the event of an Employer’s
termination of participation in the Plan, such Employer shall remain liable and
responsible for all amounts payable by such Employer under the Plan.

                   4.4     Employment Status. The adoption and maintenance of
the Plan shall not be deemed to be a contract of employment between the Employer
and any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to (a) give any person the right to be retained
in the employ of the Employer, (b) restrict the right of the Employer to
discharge any person at any time, (c) give the Employer the right to require any
person to remain in the employ of the Employer, or (d) restrict any person’s
right to terminate his employment at any time.

                  4.5      Indemnification. If a Covered Individual shall obtain
any money judgment or otherwise prevail with respect to any litigation brought
by such Covered Individual or the Employer to enforce or interpret any provision
contained herein, the Employer, to the fullest extent permitted by applicable
law, hereby indemnifies such Covered Individual for his reasonable attorneys’
fees and disbursements incurred in such litigation and hereby agrees (a) to pay
in full all such fees and disbursements and (b) to pay prejudgment interest on
any money judgment obtained by such Covered Individual from the earliest date
that payment to such Covered Individual should have been made under the Plan
until such judgment shall have been paid in full, which interest shall be
calculated at the rate of one percent (1%) per month (with a partial month
counting as a full month), as soon as practical after the particular judicial
determination but in no event later than March 15 of the calendar year following
such determination.

                  4.6      Plan Administrator. Prior to the date upon which a
Change in Control occurs (or in the case of a Change in Control as defined in
Section 2.1(c)(3), as soon thereafter as practical), the Board shall appoint an
individual, entity or committee who is independent of the Company to serve as
Plan Administrator with respect to the Plan from and after the date of such
Change in Control. At the time Plan Administrator is appointed, the Board may
also appoint a contingent Plan Administrator to serve as Plan Administrator in
the event the Plan Administrator initially appointed resigns or is otherwise
unwilling, unable or becomes unable to serve as Plan Administrator. In the event
the Board does not appoint a contingent Plan Administrator, if for any reason
the individual, entity, committee or a member thereof so appointed resigns or is
otherwise unwilling, unable or becomes unable to serve as Plan Administrator,
then such individual, entity, committee or the remaining committee members
thereof (or any successor thereto) shall appoint his or its own successor or a
successor member thereof, as applicable, (who shall also be independent of the
Company). All fees and expenses of the Plan Administrator shall be paid by the
Company. Notwithstanding any other provision of the Plan, the final decision
with respect to any and all claims for benefits under the Plan shall be made by
the Plan Administrator appointed pursuant to this Section 4.6.

                  4.7      Obligations Unfunded. All benefits due to a Covered
Individual under the Plan are unfunded and unsecured and are payable out of the
general funds of the Employer. One or more Employers may establish a “grantor
trust” for the payment of benefits and obligations

13

--------------------------------------------------------------------------------




hereunder, the assets of which shall be at all times subject to the claims of
creditors as provided for in such trust.

                    4.8        Withholding. Any benefits paid or provided
pursuant to the Plan shall be subject to any required tax withholding.

                    4.9        Severability. Any provision in the Plan that is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

                    4.10      The Plan’s Relation to other Descriptive Matter.
The Plan shall contain no terms or provisions except those set forth herein, or
as hereafter amended in accordance with the provisions of Section 4.3 of the
Plan. If any description made in any other document is deemed to be in conflict
with any provision of the Plan, the provisions of the Plan shall control.

                    4.11      Non-alienation of Benefits. No benefits payable
under the Plan shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge or other encumbrance, and any attempt to do so shall be void.

                    4.12      Governing Law. The provisions of the Plan shall be
construed, administered and enforced according to ERISA and, to the extent not
preempted, by the laws of the State of Delaware.

                    4.13      Effect on other Plans. Subject to the provisions
of Section 3.5, the Plan has no effect on the rights of any participant under
any other employee benefit plan or policy sponsored by the Company such as any
profit-sharing, medical, dental or hospitalization, life insurance, AD&D,
incentive compensation, or Personal Paid Time plan. Rights under those plans or
policies are governed solely by their terms.

                    4.14      Miscellaneous. Where the context so indicates, the
singular will include the plural and vice versa. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan. Unless the context clearly indicates to the contrary,
a reference to a statute or document shall be construed as referring to any
subsequently enacted, adopted, or executed counterpart.

                    4.15      Plan Administration. The administration and
operation of the Plan is directed by the Plan Administrator. The Plan
Administrator will have full power to administer the Plan in all of its details.
The Plan Administrator’s power and authority will include, but will not be
limited to, the sole discretion to:

 

 

•

make and enforce such rules and regulations as it deems necessary or proper for
the efficient administration of the Plan or as are required to comply with
applicable law;

 

 

•

interpret the Plan and authorize the payment of any benefits under it, its
interpretation thereof to be final and conclusive regarding any employee, former
employee, participant, former participant and/or beneficiary;

 

 

14

--------------------------------------------------------------------------------




 

 

•

decide all questions concerning the Plan and the eligibility of any individual
to participate in the Plan;

 

 

•

compute the amount of benefits which will be payable to any participant, former
participant or beneficiary in accordance with the provisions of the Plan, and to
determine the person or persons to whom such benefits will be paid;

 

 

•

keep such records and submit such filings, elections, applications, returns or
other documents or forms as may be required under the Code, and applicable
regulations, or under state or local law and regulations;

 

 

•

appoint such agents, counsel, accountants and consultants as may be required to
assist in administering the Plan; and

 

 

•

by written instrument, allocate and delegate its fiduciary responsibilities in
accordance with Section 405 of ERISA.

                    All such rules, regulations, determinations, constructions,
decisions and interpretations made by the Plan Administrator will be final and
binding, except as otherwise required by law. To the extent the Plan
Administrator has been granted discretionary authority under the Plan, the Plan
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter.

                    4.16      Compliance with Code Section 409A. Notwithstanding
anything in the Plan to the contrary, if any Plan provision or benefits under
the Plan would result in the imposition of an additional tax under Code Section
409A and related Treasury Department regulations and pronouncements (“Section
409A”), that Plan provision or benefit will be reformed (without the consent of
Covered Individuals) to avoid imposition of the applicable tax and no action to
comply with Section 409A shall be deemed to adversely affect the eligible
Covered Individual’s right to benefits.

V.                 CLAIM REVIEW PROCEDURE

                    5.1        Authority to Adopt Procedures. The Plan
Administrator shall have the power and authority to establish written procedures
for processing claims for Plan benefits and reviews of Plan benefit claims which
have been denied or modified. Such procedures may be amended and modified from
time to time in the discretion of the Plan Administrator. The procedures as
adopted and amended and modified from time to time by the Plan Administrator are
hereby incorporated by reference as a part of the Plan.

                    5.2       Summary of Claims Procedures. In order to file a
claim for benefits under the Plan, you must submit to the Vice President of
Human Resources (the “Benefits Administrator”) a written claim for Plan benefits
containing a description of (a) an alleged failure to receive a benefit payable
under the Plan or (b) an alleged discrepancy between the amount of a benefit
owed and the amount of the benefit you received under the Plan. In connection
with the submission of a claim, you may examine the Plan and any other relevant
documents relating to the claim, and you may submit written comments relating to
such claim to the Benefits Administrator. If you need additional information
regarding your claim for benefits, then you can submit a written request to the
Benefits Administrator for such information. Failure to

15

--------------------------------------------------------------------------------




furnish a written claim description or to otherwise comply with the claim
submission procedure will invalidate your claim unless the Benefits
Administrator determines that it was not reasonably possible to comply with such
procedure.

 

 

 

          (a)    Upon the filing of a claim for benefits, the Benefits
Administrator will determine if the request is clear, and if so, will proceed
with the processing of the claim. If the Benefits Administrator determines that
the claim is not clear, then the claim will be referred to the Plan
Administrator for review.

 

 

 

          (b)    Within 90 days from the date a completed claim for benefits is
filed (or such longer period as may be necessary due to unusual circumstances,
but in any event no longer than the time period described in the next
paragraph), the Plan Administrator will make a decision as to whether the claim
is to be approved, modified, or denied. If the Plan Administrator approves the
claim, then the Benefits Administrator will process the claim as soon as
administratively practicable.

 

 

 

          (c)     In the event of an “Adverse Benefit Determination” (which
includes a denial or modification of your claim, or an invalidation for failing
to follow the Plan’s claim submission procedures), you will be notified in
writing not later than 90 days following the date the claim was filed (or within
180 days under special circumstances, in which case you will be informed of the
extension and the circumstances requiring the extension in writing prior to its
commencement) of the following:


 

 

 

 

 

 

 •

The specific reason or reasons for the Adverse Benefit Determination;

 

 

 

 

 

 

 •

The Plan provisions upon which the Adverse Benefit Determination is based;

 

 

 

 

 

 

 •

Any additional material or information necessary to perfect the claim and the
reasons why such material or information is necessary;

 

 

 

 

 

 

 •

The Plan’s claims review procedure; and

 

 

 

 

 

 

 •

A description of your right to bring a civil action under ERISA with respect to
the Adverse Benefit Determination upon completion of the Plan’s claims
procedures.


 

 

 

          (d)   Within 60 days following receipt of an Adverse Benefit
Determination, you may submit a written request to the Plan Administrator for
review of such determination. During this review process, you will have the
opportunity to submit written comments and other information relating to the
claim and you will have reasonable access to, and copies of, all documents and
other information related to the claim free of charge. Any items you submit to
the Plan Administrator will be considered without regard to whether such items
were considered in the initial benefit determination.

 

 

 

          (e)  Within 60 days following a request for review (or within 120 days
under special circumstances, in which case you will receive written notice of
the extension and the circumstances requiring the extension prior to its
commencement), the Plan Administrator must, after providing you with a full and
fair review, render its final decision in writing (or electronically). However,
the review process may be delayed if you fail to provide information that is
requested by the Plan Administrator. If the Plan Administrator approves the
claim on review, then the Benefits Administrator will process

16

--------------------------------------------------------------------------------




the claim as soon as administratively practicable. In the event of an Adverse
Benefit Determination on review, the Plan Administrator’s final decision will
include:

 

 

 

 

 

 

 •

The specific reason or reasons for the Adverse Benefit Determination;

 

 

 

 

 

 

 •

The Plan provisions upon which the Adverse Benefit Determination is based;

 

 

 

 

 

 

 •

A statement that you are entitled to reasonable access to, and copies of, all
documents and other information related to the claim free of charge; and

 

 

 

 

 

 

 •

A description of your right to bring a civil action under ERISA with respect to
the Adverse Benefit Determination.


 

 

 

          (f)     You may, by submitting a written statement to the Plan
Administrator, authorize an individual or entity to pursue your claim for
benefits under the Plan and/or your request for a review of an Adverse Benefit
Determination made with respect to a claim.

 

 

 

          (g)    Completion of the claims procedures described in this Section
5.2 will be a condition precedent to the commencement of any legal or equitable
action in connection with a claim for benefits under the Plan by a claimant or
by any other person claiming rights individually or through a claimant.

 

 

VI.

ERISA RIGHTS

                  As a participant in the Plan, you are entitled to certain
rights and protections under ERISA. ERISA provides that all Plan participants
shall be entitled to:

                  6.1     Receive Information About Your Plan and Benefits:

 

 

 

          (a)   Examine without charge, at the Plan Administrator’s office and
at other specified locations, such as worksites and union halls, all documents
governing the Plan, including insurance contracts and collective bargaining
agreements, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

 

 

          (b)    Obtain, upon written request to the Plan Administrator, copies
of documents governing the operation of the Plan, including insurance contracts
and collective bargaining agreements, and copies of the latest annual report
(Form 5500 Series) and updated summary plan description. The Plan Administrator
may make a reasonable charge for the copies.

                  6.2      Prudent Actions By Plan Fiduciaries. In addition to
creating rights for Plan participants, ERISA imposes obligations upon the people
who are responsible for the operation of employee benefit plans. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

17

--------------------------------------------------------------------------------




                   6.3   Enforce Your Rights. If your claim for a benefit is
denied or ignored, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules. Under ERISA, there are
steps you can take to enforce the above rights. For instance, if you request a
copy of Plan documents or the latest annual report from the Plan and do not
receive them within 30 days, you may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order, you may file suit in Federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees (for example, if it finds that your claim
is frivolous).

                   6.4   Assistance With Your Questions. If you have any
questions about the Plan, you should contact the Plan Administrator. If you have
any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

VII.            IDENTIFYING DATA

                  The Plan is a welfare benefit plan providing benefits from the
general assets of the Employer. Dynegy Inc. is the plan sponsor. The Plan Year
is from January 1 to the following December 31 of each year. The plan sponsor
has assigned plan number 515 to the Plan. The Employer identification number for
Dynegy Inc. is 20-5653152.

 

 

 

 

A.

Plan Sponsor

 

 

Dynegy Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
(713) 507-6400

 

 

 

 

B.

Plan Administrator

 

 

Dynegy Inc. Benefit Plans Committee
c/o Executive Vice President, Administration
Dynegy Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
(713) 507-6400

18

--------------------------------------------------------------------------------




 

 

 

 

C.

Agent for Legal Service of Process

 

 

Dynegy Inc. Benefit Plans Committee
c/o Executive Vice President, Administration
Dynegy Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002

 

 

 

 

EXECUTED AND EFFECTIVE this 3rd day of April, 2008.


 

 

 

 

DYNEGY INC.

 

 

 

 

By:

/s/ J. Kevin Blodgett

 

 

--------------------------------------------------------------------------------

 

 

J. Kevin Blodgett

 

 

Executive Vice President, Administration

19

--------------------------------------------------------------------------------




Attachment A

Subsidiaries Participating in the
Dynegy Inc. Change in Control
Executive Severance Pay Plan

 

 

 

 

1.

Dynegy Marketing and Trade;

 

 

 

 

2.

Dynegy Midwest Generation, Inc.;

 

 

 

 

3.

Dynegy Northeast Generation, Inc;

 

 

 

 

4.

Dynegy Energy Services, Inc.;

 

 

 

 

5.

Dynegy Operating Company;

 

 

 

 

6.

Sithe Energies, Inc.;

 

 

 

 

7.

Sithe Energies Power Services, Inc.; and

 

 

 

 

8.

Dynegy Power Corp.


--------------------------------------------------------------------------------